Order entered April 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01412-CV

                   GJ PARTNERS, LTD. AND GENE JOYCE, Appellants

                                                 V.

                           CIMA CONTRACTORS, LLC, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-03091-2018

                                            ORDER
       Before the Court is appellee’s April 8, 2019 unopposed motion for an extension of time

to file its brief. We GRANT the motion and extend the time to May 7, 2019. We caution

appellee that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE